Citation Nr: 9931711	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1979 to December 
1986.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim for service 
connection for an acquired psychiatric disability.

The veteran's case was previously before the Board of 
Veterans' Appeals (Board) in February 1997 and was remanded 
for further development.  The case was returned to the Board 
in October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  There is no clear and unmistakable evidence demonstrating 
that the veteran had an acquired psychiatric disability 
previous to service.

3.  Symptoms consistent with paranoid schizophrenia were 
initially exhibited during the veteran's period of active 
military service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107 (West 1991): 38 C.F.R. 
§ 3.303(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disability.  The Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I. Factual Background

The service medical records reflect that on examination in 
May 1979 for entry into service the veteran was found to be 
psychiatrically normal.  On periodic examination in August 
1983 he was again found to be psychiatrically normal.  The 
service clinical records include no references to a 
psychiatric disability by way of complaints, findings, 
treatment or diagnosis.  At the time of the veteran's 
November 1986 separation examination the veteran indicated 
that he had never experienced frequent trouble sleeping, 
depression or excessive worry or nervous trouble of any sort.  
On examination, he was again found to be psychiatrically 
normal.

Records from Northpointe Behavioral Healthcare Systems 
covering the period from August 1991 to 1997 show that the 
veteran was seen for psychiatric problems.  In a report of 
psychiatric history in September 1993 it was indicated that 
he had a first hospitalization in 1990 when he was diagnosed 
with major depression with psychotic features and was then 
re-admitted some months later.  It was reported that the 
veteran was somewhat evasive in relating his history of 
psychiatric difficulties prior to his initial 
hospitalization, stating that perhaps he started having 
problems as young as 14 or 15, and then became progressively 
worse until he had to be hospitalized in 1990.

VA outpatient treatment records reflect that when the veteran 
was seen in December 1993 he reported that he had been 
diagnosed with paranoid schizophrenia in May 1989.  A history 
of insomnia, delusions and voices was reported.  It was 
indicated that his symptoms had improved and the diagnostic 
impression was paranoid schizophrenia, stable.

Records from Marquette General Hospital show that that the 
veteran, in February 1994, was admitted on an involuntary 
basis after a referral from Dickinson-Iron Community Mental 
Health Center.  It was noted that it appeared that he was 
first seen for psychiatric difficulties in 1990 when he was 
hospitalized at Marquette General Hospital.  During that and 
a subsequent admission in 1990 he was diagnosed as suffering 
from a delusional disorder.  It was reported that the veteran 
had been in the service for seven and one-half years, 
achieving a GED, and that subsequent to service had worked as 
a machinist and a truck driver and in some other activities 
before his 1990 hospitalization.

On mental status examination it was noted that the veteran 
did have some mild to moderate paranoia in regard to the 
police and other individuals who had brought him to the 
attention of police, believing that it had become difficult 
for him to leave his home without being arrested for no 
reason, from his perspective.  He seemed to be relatively 
free of the delusions that people were actually following him 
or that the government was monitoring, delusions present 
during previous admissions.  The diagnoses on discharge in 
February 1994 included schizoaffective disorder, acute 
exacerbation.

One week following the veteran's discharge from the hospital, 
in February 1994, a VA psychiatric examination of the veteran 
was conducted.  At this time the veteran related that he was 
currently unemployed and had been receiving Social Security 
disability benefits for paranoid schizophrenia since October 
1990.  He had had approximately three part time jobs since 
his discharge from the service, the longest lasting six 
months.

The veteran indicated that his psychotic symptoms began in 
basic training.  He reported that he "freaked out" at an 
inspection and the drill instructor commented that he was 
paranoid.  The veteran stated that he recalled a high level 
of suspicion throughout most of his military career.  He 
indicated that he avoided different Army schooling that he 
could have attended but was afraid to be involved in that 
way.

It was noted that the veteran reported having significant 
episodes of paranoia in the past.  He had perceptions of 
people out to hurt him, wanting to persecute him.  Prior to 
his hospitalization and the medical management of his 
symptoms, he had thoughts that people were talking about him 
and laughing at him.  It was noted that he apparently did 
have more elaborate delusional system prior to his 
hospitalization.  Following VA examination, a diagnosis of 
paranoid schizophrenia was made.  

Additional VA outpatient treatment records show that the 
veteran continued to receive treatment, including for his 
psychiatric disability, during the period from 1994 to 1997.

A hearing on appeal was conducted in July 1996.  At this time 
the veteran gave detailed testimony in support of his claim.  
He testified that when he entered the service his psychiatric 
condition was in the beginning stages but he did not tell 
anyone.  He stated that he did not seek treatment for fear of 
being discharged and that, although the records do not show 
this, he was discharged for his psychiatric problems.  He 
related that he was first diagnosed as having a psychiatric 
disability when he was involuntarily committed to Marquette 
General Hospital in May 1989.

In a statement from a Don Cadorette, a service associate of 
the veteran, it was indicated that he met the veteran in 
March 1985 and that, at that time, nothing seemed out of the 
ordinary.  As time went on the veteran began acting 
strangely.  Around June 1985, the veteran  stated that he 
would not ride his motorcycle because people were out to get 
him.  He would check for surveillance devices periodically 
and then began worse, doing things which he subsequently did 
not remember.  The veteran began talking to himself, carrying 
on full conversations.  It was noted that the veteran, after 
staying with the service associate for four days around 
December 1986, left because he believed that people were 
following him.  It was noted that they resumed contact in the 
latter part of 19889 and the veteran was acting odd again.

The Social Security Administration, following numerous 
requests made to secure the veteran's medical records, 
indicated in September 1998 that they were unable to locate 
the veteran's file.  It was reported that the veteran had 
been receiving Social Security disability benefits since June 
1990 with a primary diagnosis of paranoid schizophrenia and 
other functional psychotic disorders.

II. Analysis

The veteran will be considered to have been in sound 
condition when examined and accepted for service except as to 
disorders noted at entrance into service or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior thereto.  38 C.F.R. § 3.304(b).  On examination 
in May 1979 for entry into service the veteran was found to 
be psychiatrically normal.  His initial report of medical 
examination does not suggest that the veteran had psychiatric 
problems prior to service, and there is no evidence that he 
received treatment for a psychiatric disability or that a 
diagnosis of an acquired psychiatric disability was made 
prior to service.  Although he has testified that he began 
having such problems before service, without clear and 
unmistakable evidence demonstrating that the disability 
existed prior to service, the veteran must be considered to 
have been in sound condition when he entered service.  38 
U.S.C.A. § 1111.

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  In the alternative, the chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during the applicable presumptive 
period, and still has such condition.  

Even though the veteran's service medical records do not 
refer to any psychiatric problems, the veteran's sworn 
statement, unless sufficiently rebutted, may serve to place 
the evidence in equipoise.  Cartright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  The sworn testimony of the veteran is 
the effect that he experienced psychiatric problems during 
active service but did not seek treatment as he feared being 
discharged.  Not only does the statement of the service 
associate support the veteran's testimony, but some of the 
behavior described in that statement was essentially the same 
behavior reported to have been exhibited by the veteran in 
1990, when the diagnosis of a psychosis was initially made. 
After considering the entire record, the Board has concluded 
the evidence as to whether the veteran's behavior during 
service represented the onset of his psychiatric disability 
is in equipoise.  Therefore, service connection for an 
acquired psychiatric disability is warranted..  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304.  All 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is granted.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

